ORDER

PER CURIAM.
Robert Davis (“Defendant”) appeals from the trial court’s judgment entered in the Circuit Court of the City of St. Louis upon his conviction by a jury of murder in the first degree and armed criminal action. In his appeal, Defendant contends that the trial court erred when it: (1) sustained the State’s Batson challenge to Defendant’s peremptory strike of a venire person; (2) denied Defendant’s motion to suppress certain statements; (3) failed to grant Defendant’s motion for a mistrial after the jurors witnessed an altercation between the Defendant’s family and victim’s family; *696and (4) allowed the State to endorse a previously undisclosed witness during trial and allowing that witness to testify.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).